UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission File Number:None GWG HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 26-2222607 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 220 South Sixth Street, Suite 1200 Minneapolis, MN55402 (Address of principal executive offices, including zip code) (612) 746-1944 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. TYes£ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ YesT No As of August 14, 2012, GWG Holdings, Inc. had 9,989,000 shares of common stock outstanding. GWG HOLDINGS, INC. Index to Form 10-Q for the Quarter Ended June 30, 2012 Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2012 (unaudited), and December 31, 2011 2 Condensed Consolidated Statements of Operations for the three months and six months ended June 30, 2012 and 2011(unaudited) 3 Condensed Consolidated Statements of Cash Flows for the three months and six months ended June 30, 2012 and 2011(unaudited) 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 4. Controls and Procedures 35 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 6. Exhibits 36 SIGNATURES 37 -1- PART I—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS GWG HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) A S S E T S Cash and cash equivalents $ $ Restricted cash Investment in life settlements, at fair value Other assets TOTAL ASSETS $ $ L I A B I L I T I E S & E Q U I T Y LIABILITIES Revolving credit facility $ $ Series I Secured notes payable Secured renewable debentures - Interest payable Accounts payable and accrued expenses Deferred taxes, net TOTAL LIABILITIES CONVERTIBLE, REDEEMABLE PREFERRED STOCK (par value $0.001; shares authorized 40,000,000; shares issued and outstanding 3,249,992 and 1,881,329; liquidation preference of $24,375,000 (unaudited) and $14,110,000, respectively) (DEFICIT) EQUITY Common stock (par value $0.001: shares authorized210,000,000; shares issued and outstanding is9,989,000 on both June 30, 2012 (unaudited) and December 31, 2011) Additional paid-in capital Accumulated deficit ) ) TOTAL(DEFICIT) EQUITY ) TOTAL LIABILITIES &(DEFICIT) EQUITY $ $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. -2- GWG HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Six Months Ended June 30, 2012 June30, 2011 June 30, 2012 June 30, 2011 REVENUE Gain on life settlements, net $ Interest and other income TOTAL REVENUE EXPENSES Employee compensation and benefits Legal and professional fees Interest expense Other expenses TOTAL EXPENSES INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE (BENEFIT) ) NET INCOME (LOSS) $ $ ) $ ) $ EARNINGS (LOSS) PER SHARE Basic $ $ ) $ ) $ Diluted $ $ ) $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. -3- GWG HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS – CONTINUED (unaudited) PROFORMA INFORMATION AS IF THE COMPANY HAD BEEN A CORPORATION DURING THE: Three Months Ended June 30, 2011 Six Months Ended June 30, 2011 INCOME BEFORE INCOME TAXES $ INCOME TAX EXPENSE NET INCOME $ $ PROFORMA EARNINGS PER SHARE ATTRIBUTABLE TO CONTROLLING INTERESTS BASIC $ $ FULLY DILUTED $ $ PROFORMA WEIGHTED AVERAGE SHARES OUTSTANDING BASIC FULLY DILUTED The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. -4- GWG HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) Three Months Ended Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) $ ) $ Adjustments to reconcile net income (loss) to net cash flows from operating activities: Gain on life settlements ) Amortization of deferred financing and issuance costs Deferred income taxes ) Convertible, redeemable preferred stock dividends payable - - (Increase) decrease in operating assets: Other assets ) ) ) Increase (decrease) in operating liabilities: Accounts payable and accrued expenses ) ) NET CASH FLOWS USED IN OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Investment in life settlements ) Reduction frommaturity of life settlements - - NET CASH FLOWS USED IN INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds from revolving credit facility Proceeds from issuance of Series I Secured notes payable - Payments for redemption of Series I Secured notes payable ) Proceeds from issuance of renewable secured debentures - - Payments for redemption of renewable secured debentures ) - ) - Proceeds from (transfers to) restricted cash ) ) Issuance of preferred stock - - Payment of issuance cost ) - ) - NET CASH FLOWS PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS BEGINNING OF PERIOD END OF PERIOD $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. -5- GWG HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS – CONTINUED (unaudited) Three Months Ended Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ NON-CASH INVESTING AND FINANCING ACTIVITIES Convertible, redeemable preferred stock: Non-cash conversion of Series I secured notes $ $
